Case 19-25436-EPK Doci1 Filed 11/15/19 Page 1of 25

 

   

Urnted States Bankruptcy Court for lhe Soulher Distinct
of Flonda

Case Number 1 known Chapter

CJ Check i this is an
amended fling

Official Form 205
Involuntary Petition Against a Non-Individual 12115

Use this form te begin a bankruptcy case agains| a non-Individuai you allege to be a debtor subject to aa involuntary case, tf you want to begin
a case against an individual, use the involuntary Petition Against an Individual (Official Form 105), Be as complete and accurate as possible. 4
more space is needed, altach any additional sheets to this form. On the top of any additlonal pages, write debtor's name and case number {If

known),

identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

 

 

 

1. Chapter of the Check gad:
Bankruptcy Code =f.
Chapter 7
{J Chapler 11
| Part 2+" Identify the Debtor
2, Debtor's name New Haven Contracting South, Inc.

3. Other names you know
the debtor has used in
the last & years

 

 

 

Include any assumed
names, lrade names, or
doing business 25 names.

4. Debtor’s federai

Employer identification i] Unknown
Number (EIN)
XX-XXXXXXX
Principal place of business Mailing address, if different

5. Debtor’s address

 

cio Nichclas J. Laudano, Director
638 Shore Drive

Boynton Beach FL 33435
Palm Beach County

Number Strat

 

PO Box

Cay State ZiP Code

Location of principai assets, if different from
principal place cf business

 

Number Sireet

 

 

City Stale ZiP Code

Officrat Form 205 InvolurRary Peinion Agamst a Non Indneduai page 1
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 2 of 25

 

Debtor New Haven Contracing South Inc Case aumber te sonny

8. Debtor's wabsite (URL)

 

  

7. Type of debtor Corporation uncluding Linvied Liabiily Company (LLC) and Limilec Liability Partnership (LLP)
Parinerstup (excluding LLP}

QJ
() other type of detslor. Specify

 

a. Type of debtor's

: Check one
business

CO Health Gare Business (as defined in 11 U.S C. § 101127A))
(J Single Asset Real Estate (as definedin 11 USC § 101/513)
Cl Railroad (as defined in 11U.S.G § 101(44))

CO Stockbroker (as defined in 11 US C. § 101653A)}

OC) commodily Broker (a5 defined in 11 USC. § 10166)

OT} Clearing Bank (as defined in 17. U.S.C. § 78113)

Gvone of the types of business iisted.

(4 Unknown type of business.

3, To the best of your a“

knowledge, are any

 

bankruptcy cases (Yes. Debtor Relationship
pending by or against
any partner or affiliate Distinct. Date fled 2 Case number, if knows,
of this debtor? OEY

Gehbtoz Relationship

 

Drslact Dale fled Case number. if known,
MMIJDDIYYYY

Report About the Case

    

10. Venue
Over the last 180 days before the filing of his bankrupicy, Ihe debior had a domicile, principal place of
business, or piinsipal assets in this disirct longer than in any other disinel
Coa bankrupicy casé concerning debtor's affihates, genera} partner, or partnership 18 pending in this chstnel
11, Allegatians Each petitioner 1s eligible io file this pelihon under 11U SC. § 303(b)
The debtor may be the subject of an involuntary case under 11 USC § 903(a)
Al iegét one box must be checked
The deblor is Generally not paying ils debls ag they become due. unless they are the subject of a bona
ide dispute as le fiabihty or amounl.
it Within 120 days delore the fizng of Hus peuban, a cuslodian. other than a rusies. rece:ver. er an
agent appointed or authorized lo lake charge of less than subslanuatly ail of the property of the
detlor for the purpose of anforcing a hen agamsi such property was appomied or lock possession
12. Has there been a CQ} No
transfer of any claim
against the debtor by or Yes. Allach alt documents (hat evidence the lransfer and any siatemenis required under Bankrupley
to any petitioner? Rule 1903fa)

Official Farm 205 involuntary Petilion Against a Non- individual page 2
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 3 of 25

Denter New tases Connacht Sauin ne Case number +. ceasy

13. Each petitioner's claim Name of pelitioner Nature of pebtioner’s ckaim Amount of the claim
above the value of
ary Hien

of al lo S$ CO hen ale thomact - a We /40) oT

FBO oczaleas FAA

 

 

5

 

$

Tolal af pelilioners’ claims 5 56 jy) oF

Ifmore space is needed Lo ist patitioners, allach additional sheets. Write the allaged debtor's name and the case number, if known, at
the top of each sheet. Following lhe format of this form, set out the information required in Paris 3 and 4 of the form for each
additional petitioning creditor, ihe petitioner's claim, the petitioner's representative, and the petitioner’s attorney. Include ihe
statement under penalty of perjury set ou! in Part 4 of the form, followed by each additignal petitianer’s (or representative's} siqnature,
afong with the siqnature of the petitioner's attorney.

 

 

Request for Relief

 

 

WARNING -- Bankruptcy fraud is a serous crime. Making a false stalemeni in connechon with a bankruptcy case can resuil in fines up Lo
$506,000 or imprisonment for up lo 20 years, or both, 18 U.S.C. §§ 152. 1344. 1519. and 35771.

Petiiioners request hal an order ior relief be entered against the debtor under the chapier of 11 U.S C specified in this pelition. Ia
peltlionng creditor is a corporation, altach the corporate ownership slalement required by Bankrupicy Rule 101 0¢b). if any peltioner is a
foreign representative appomled in a foreign proceeding, allach a certified capy of the order of lhe court granting recognition

[ have examined Lhe information in this document and have a reasonable belief thal the information is irue and correct

Petitlaners or Petitioners’ Representative Attorneys
Name and mailing address of petitioner ; — df /]

Lu, sly ies ct Uh aS Cop lorla ite atlas Lee a’ afte, A\, :
weal 200526 645 “| Ab. A
a £0 Zt ale Le ST. Firm oa Ga @ wk 7
Msn 633139 LOS Adews_ Ave Sf. loo

Nomber_ Street

Z fh 35 Lit Ludebhle (L 5x

Cay State ZIP Cade

Cenlaci phone 4 6G G TT os ol ag, bya [aw iO
= Bar nwnbker Jd Vea
State } A

Gity State ZIP Code

i declare under penatly of perjury thal lhe foregoing 1s true and correct.
Execuled on A f LS {L4 x
MMT I OD P¥vyy¥

Signature of attomey

fOD P¥YYY

 

 

Name and mailing address of petitioner's representative, if any

 

   
 

x “
Signature peu omer opsepiaspdeve including tepreseniguve s tie Date signed J
‘ MM

 

    

Offical Form 205 involuntary Pektion Agansl a Non-Individual page 3
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 4of 25

Debtor Case qumber cr scae _

Seater

Name and matiing addrass of petitioner

 

Prnled name

 

Name

 

Firm name, any

 

Number Steel

 

 

Cily Stste 2P Code Number Street

 

or a oo I i
Name and mailing address of petitioner's representative, if any oy a ees

Contact phone Emai

 

Name
Bar number

 

 

Number Street
Slate __

 

Ciy State 2iP Code

{ declare under penalty of perjury thal the icregoimg is true and correct.
x

MM oFODSYYYY Signature of allommey

 

Execuled an

Daie signed
Signaiure of petuicnes or representaave, including representative's tte MM BO ryyvy

 

Name and mailing address of petitioner

 

 

Name Fonled aame

 

Fizm name, if any

 

Number Street

 

 

Number Street

 

 

 

 

 

City State ziP Code

Namo and mailing address al petitioner's representalive, if any ety seis a2 Cole
Contac! phone Emad

Mame
Ger number

Number Sweet
Stale

 

Cuy Stale 2'P Code

| declare under penally of penury thal the foregoing +s true and correct

RM DO Pyy¥y¥ Signature of alomey

 

Executed on

: Date signed _
Signature of penvoner or representaice snctuding representalye s bile MM (OD iyyry

 

 

Cifflaai Farm 205 invdluniary Petition Agaimsi a Non-Individual page 4
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 5of 25

FEDERAL RULE OF BANKRUPTCY PROCEDURE RULE 1003 DECLARATION

1. On or about March 5, 2019, via my self-directed IRA account, | acquired, among other
things, a judgment obtained by Richard’s Woodwork, Inc. against 160 Royal Palm, LLC,
New Haven Contracting South, Inc., Nicks Coral Springs, LLC and Nicholas Laudano.

2. No payment has been made to date on the above referenced judgment.

3. I did not acquire the judgment for the purpose of commencing this involuntary cgse.

4

Cal

 

Jonathgh S/Feldman
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 6 of 25

ASSIGNMENT OF CLAIMS AND RIGHTS AGREEMENT

ASSIGNMENT OF CLAIMS AND RIGHTS AGREEMENT (“Agreement”) dated as of
March 5, 2019 by and between Richard’s Woodwork, Inc. (“Seller”) and Equity Trust
Company Custodian FBO 200326695 IRA (“Purchaser”) (Seller and Purchaser are referred to
herein collectively as the “Parties” and individually as a “Party”).

RECITALS

A. 160 Royal Palm, LLC (“Debtor”) filed a voluntary petition on August 2, 2018
(“Petition Date”) under chapter 11 of the Bankruptcy Code, Bankr. Case No. 18-1944]

(“Proceeding”).

B. Prior to the Petition Date, Seller performed certain services for the Debtor
C'S aryl ces”).
Cc. Seller commenced a lawsuit in the Circuit Court for Palm Beach County against

Debtor and others to collect upon amounts owed with respect to the Services (“Litigation”).

D. Seller obtained a judgment against Debtor and others in the Litigation on July 20,
2015 in the principal amount of $36,140.07 (“Judgment”).

E. The Debtor owes Seller at least $41,341.59 in connection with the Services.

F. Seller filed a proof of claim in the Proceeding, Claim No. 86, in the amount of
$41,341.59 (“Claim”).

G. Purchaser desires to purchase from Seiler, and Seller desires to sell to Purchaser,
the Transferred Rights (as such term is defined below) on the terms and conditions set forth
herein.

AGREEMENT

In consideration of the mutual covenants and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
the Parties agree as follows:

1. Seller’s Claim. Seller hereby represents and warrants to Purchaser as of the Effective
Date (as defined below) that to the best of Seller's knowledge, the Claim is allowed or will be
allowed ay a secured claim in the amount of at least $41,341.59.

2. Assignment of Seller’s Claim.

(a) In consideration of the mutual covenants and agreements in, and subject to the
terms and conditions of, this Agreement:

{i) Seller imevocably sells, transfers, assigns, grants and conveys the
Transferred Rights to Purchaser with effect on and after the Effective Date; and

QS

 

 
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 7 of 25

(ii) Purchaser irrevocably acquires the Transferred Rights with effect on and
after the Effective Date.

(b) As used in this Agreement, the following terms shall have the meanings set forth
below:

“Transferred Rights” means alli of Seller’s right, title and interest in, to and under:

(i) the Claim, including any and ai! right to receive principal, interest, fees,
damages, penalties and other amounts in respect of the Claim (in each case whether
accruing prior to, on or after the date of this Agreement), and, to the extent relating to the
Claim, accounts, accounts receivable and other rights and interest of Seller against Debtor
or otherwise, including, without limitation, all of Seller’s right, title and interest in, to and
under (A) the Claim; (B) all rights to receive any cash, interest, penalties, fees, damages
and/or other amounts received in respect of or in connection with the Claim; and (C) any
document relating to Claim;

(ji) all cash and other property which may be paid or distributed by the Debtor
or on the Debtor’s behalf in satisfaction of the Claim:

{iit} The Judgment;

{iv} Any claim, defense or right of any kind arising out of relating to the Claim
or Judgment; and

(v) Notwithstanding any other term of this Agreement, the sale and
assignment of the Transferred Rights shall be deemed an absolute and unconditional
assignment of the Transferred Rights for the purpose of collection and satisfaction, and
not an assignment or transfer to or assumption by Purchaser of any obligation or liability
of Seller under or in connection with the Transferred Rights.

3. Purchase Price.
(a) The consideration paid by Purchaser to Seller to acquire the Transferred Rights on
the Effective Date is (“Purchase Price”). .

4. — Conditions Precedent.

{a) Purchaser’s obligations to pay the Purchase Price to Seller and to acquire the
’ Transferred Rights on the Effective Date shall be subject to the conditions that:

(i) Seller’s representations and warranties in this Agreement shall to the best
of Sejler’s knowledge be true and correct on the Effective Date; and

(ii) | Purchaser shal] have received (A} this Agreement duly executed on behalf
of Seller, and (B) the Notice of Transfer of Claim in the form attached hereto as Exhibit
B, duly executed on behalf of Seller, to be filed by Purchaser with the Bankruptcy Court

2 Or

‘

 

 
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 8 of 25

under Bankruptcy Rule 3001 (e) (the “Notice of Transfer”) (the documents referenced in
clauses (A) and (B), the “Assignment Documents”).

(b} —_ Seller's obligation to sell, transfer, assign, grant, and convey the Transferred
Rights to Purchaser on the Effective Date shall be subject to the conditions that:

(i) Purchaser’s representations and warranties in this Agreement shall be true
and correct on the Effective Date; and

(ii) | Seller shall have received (A) this Agreement duly executed on behalf of
Purchaser and (B) payment and receipt of the Purchase Price from Purchaser on or before
Friday, March 8, 2019, TIME BEING OF THE ESSENCE. This Agreement shall be
terminated and null and void if Purchase Price is not received by Seller on or before
March 8, 2019,

5. Mutual Representations of Seller and Purchaser. Each Party represents and warrants to
the other Party, as of the Effective Date that:

(a) They have full power and authority to execute and deliver this Agreement,

(b) Each Party is aware that the Purchase Price may differ both in kind and amount
from any distributions ultimately made in the Proceeding; and

(c) Each Party has adequate information concerning the Transferred Rights to make
an informed decision regarding the purchase and sale of the Transferred Rights, and such Party
has independently and without reliance on the other Party, and based on such information as such
Party has deemed appropriate, made its own analysis and decision to enter into this Agreement,
except that such Party has relied on the other Party’s express representations, warranties,
covenants, agreements and indemnities in this Agreement.

6, Additional Representations, Warranties and Covenants of Seiler. Seller represents and

warrants to Purchaser and to Purchaser’s successors and assigns as of the Effective Date that:

(a) Seller has not received any payment from any third-party to reduce or satisfy the
Transferrred Rights;

(b) Seller has not previously sold, conveyed, transferred, assigned, participated,
pledged or otherwise encumbered the Transferred Rights, in whole or tn part, to any party;

(c) To the best of Seller’s knowledge, there are no offsets or defenses that have been
asserted by or on behalf of the Debtor or any other party to reduce the amount of the Transferred
Rights or to reduce the value of the Claim;

7. Attorney-In-Fact: Settlement of Seller’s Claim: Further Actions.

(a) Seller authorizes Purchaser to have full authority to act in Seller’s name, place
and stead, to demand, sue for, compromise and recover all such amounts which are, or may
hereafter become, due and payable for or on account of the Transferred Rights herein assigned.

QS
Case 19-25436-EPK Doci1 Filed 11/15/19 Page 9Qof 25

Seller agrees that the powers granted in this paragraph are discretionary in nature and exercisable
at the sole option of Purchaser. In the event an objection to the Claim is received, Seller shall
take such further action, as reasonably requested, as may be necessary or desirable to assist
Purchaser to uphold and defend the Claim and effect this Agreement and cause any payments or
distributions on account of the Transferred Rights to be made to Purchaser including, without
limitation, the execution of appropriate transfer powers, corporate resolutions, consents and
powers of attorney.

(b) Seiler shall not compromise or settle the Transferred Righis or change the
Transferred Rights amount without the prior written consent of Purchaser.

{c} Seller further agrees that if Seller receives after the Effective Date any
distributions on account of the Transferred Rights, such distributions shall constitute property of
Purchaser to which Purchaser has an absolute right. Seller shall hold such property in trust and
will deliver to Purchaser any such property in the same form received, together with any
endorsements or documents necessary to transfer such property to Purchaser within five business
days of receipt in the case of cash and thirty business days in the case of securities.

8. Miscellaneous.

{a} Further Assurances. Each of the Parties agrees to execute and deliver, or cause to
be executed and delivered, all such instruments and documents (including, without limitation,
any supporting documents evidencing the Transferred Rights), and to take all such action as the
other Party may reasonably request, promptly upon the request of such other Party and at such
requesting Party’s expense, in order to effectuate the intent and purpose of, and to carry out the
terms of, this Agreement and to cause Purchaser to become the legal and beneficial owner and
holder of the Transferred Rights.

(d) Governing Law: Jurisdiction; Service of Process. The laws of the State of Florida
shall govern this Agreement.
(c) Counterpart Execution. This Agreement may be executed in any number of

counterparts, each of which, when so executed and delivered, shall be an original, but all of
which, together, constitute one and the same instrument. Transmission by facsimile or electronic
mail of an executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.

(a) Substitution, Seller consents to the substitution of Seller by Purchaser for all
purposes in the Proceeding. Purchaser agrees at its sole cost and expense to file each Notice of
Transfer with the Bankruptcy Court promptly after the Effective Date.

{e) Notices and Payments. Ali payments by Purchaser to Seller shall be made by wire
transfer of immediately available funds, in accordance with the wire instructions specified in

Scheduie 1.

63) Integration. The Assignment Documents, together with any schedules and
exhibits thereto, constitute the entire agreement and understanding between the Parties with
respect to the subject matter hereof and supersede all prior agreements, understandings or

4 GAR

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 10 of 25

representations pertaining to the subject matter hereof, whether oral or written. There are no
warranties, representations or other agreements between the Parties in connection with the
subject matter hereof except as specifically and expressly set forth herein.

(2) Amendments: Waivers. No amendment of any provision of this Agreement shall
be effective unless it is in writing and signed by the Parties and no waiver of any provision of
this Agreement, nor consent to any departure by either Party from it, shall be effective unless it is
in writing and signed by the affected Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first stated above.

Al Ja, i i
(ALPE

Equity Eras Company Custodian FBO 200326695
IRA _

Richard’s Woodwork, Inc.  *

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 11 of 25

EXHIBIT A
PROOF OF CLAIM

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 12 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 1 of 10

 

Fillin this information to identify your case:

‘Debtorname 160 Royal Palm, LLC /

| United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA
‘Casenumber 18-19444-EPK

Cf known}

 

Official Form 410
Proof of Claim 4/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request accarding to 11 U.S.C, § 503.

Filers must leave out or redact information that is entitled to privacy on this form of on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, iternized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up te § years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date Is on the notice of bankruptcy (Form 309) that you
received.

ee Identify the Claim

41. Whois th t
nite RICHARD'S WOODWORK, INC.

“Name of the current creditor (fhe person or entity to be paid for this claim)

 

 

 

Other names the creditor used with the debtor RFW CABINETRY AND MILLWORK

 

 

2. Hasthisclaimbeen fi qo |
acquired from

somaoneiaise? TF Yes. From whom?

 

 

3. Where shouid Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if |

 

 

 

 

 

notices and differant} \

payments tele Richard's Woodwork, Inc.

creditor be sent? = James E. Copeland, P.A. 1301 53rd Street

Federal Rule of P.O. Box 32877 Suite 2

Bankruptcy Procedure West Palm Beach, FL 33420 West Palm Beach, FL 33407

{FRBP) 2002(9) Name, Number, Street, City, State & Zip Code Name, Number, Street, City, State & Zip Code
Contact phone Contact phone j
Contact email _. Contact email

 

Uniform claim identifier for electronic payments in chapter 13 (if you vse one}:

 

 

4. Does this claim B No

 

amend alread
nae one alresc'y 1 Yes. Claim number on court claims registry (if known} Filed on

} a a —— - ——_—.

5. Do you know if H No |

anyone else has
filed a proof of claim
for this claim?

[1 Yes. Who made the earlier filing? |

 

 

 

 

Official Form 410 Proof of Claim page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Eee Give Information About the Claim as of the Date the Case Was Filed

Case 19-25436-EPK Doc1 Filed 11/15/19 Page 13 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 2 of 10

 

6. Do you have any
number you use to
identify the debtor?

 

7. How much is the
claim?

Bho
CT Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
$ 41,341.59 Does this amount include interest or other charges?

[I No

Mi Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
Bankruptcy Rule 3001fe)(2A).

 

8. What is the basis of
the claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any decurents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclasing information that is entitled to privacy, such as health care information.

Final Judgment (Copies Attached)

 

9. Is all or part of the
claim secured?

 

C] No

B yes. The claim is secured by a lien on property.
Nature of property:

B@ Realestate. Ifthe claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A)} with this Proof of Claim.

1 Motor vehicle
Judgment lien attaching to all real estate and other tangible assets
owned by the Debtor.

Basis for perfection: Recorded Judgment Lien

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
has been filed or recorded.)

M@ other. Describe:

Value of property: $ 46,447,759.46
Amount of claim that is secured: $ 44,341.59 |

: . Tha sum of the secured and cured a mt
Amount of claim thatis unsecured: $ ae Te ca ine?) edi

 

 

to a right of setoff?

 

Amount necessary to cure any default as of the date of the petition: $
Annual Interest Rate (when case was filed} 4.75 %
H Fixed
O Variable
10. Isthis claimbased fy yo
on a lease? a
0 Yes. Amount necessary to cure any default as of the date of the petition: $
11. Is this claim subject By no

EJ Yes. tdentify the property:

 

 

Official Form 416

Proof of Claim page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Bes? Case Bankruptcy
12. Is all or part of the
claim entitled to
priority under 11
U.S.C. § 507(aj?

The person completing
this proof of claini must
sign and date it.

FRBP 9011().

if you file this claim
electronically, FRBP
§005(a)(2) authorizes
courts to establish locai
rules specifying what a
signature is.

A person who files a
fraudulent claim could
be fined up to $509,000,
imprisoned for up to §
years, or both.

18 U.S.C. §§ 152, 157,
and 3571,

 

Case 19-25436-EPK Doc1 Filed 11/15/19 Page 14 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 3 of 10

MNo
O Yes Check one:
E Domestic support obligations (including alimony and child support) under
41 U.S.C. § 507{a}(1 (A) or (a)(1}(B). 5
CO Up to $2,850" of deposits toward purchase, lease, or renial of property or
services for personal, family, or household use. 11 U.S.C. § 507{a}{7). Sie _
0 Wages, salaries, or commissions {up to $12,850") earned within 180 days
before the bankruptcy petition is filed or the debtor's business ends,
whichever is earlier.tt U.S.C. § 507(a}(4). 3
OD Taxes or penallies owed to governmental units. 11 U.S.C. § 507(a)(8). 3
DO Contributions to an employee benefit plan. 11 U.S.C. § 507(a}(5). $
OO Other. Specify subsection of 11 U.S.C. § 507(a}{__) that applies. 3

 

Check the appropriate box:

Cl | am the creditor.

@ | am the creditor's attorney or authorized agent.
) | arn the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.

1 | ama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

l understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

1 have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

October 29,2018 “
MM’ DD / Pal)

Noe Eq Antoiwer ree c@earde
A (Qi hes wdoodsieide TAC.

Print the name of the person who is completing and signing this claim:

Executed on date

   

 

Signature

* Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

Name James E. Copeland, Esq.

Title _Attorney for Creditor a =

Company James E. Copeland, P.A. vee _
identify the corporate servicer as the company if the authorized agent is a servicer.
P.O. Box 32877

Address Paim Beach Gardens, FL 33420 _

Number, Street, City, State and Zip Code

Contact phone 561-881-8989 Email jamesecopeland@bellsouth.net

 

Officiat Form 410

Software Copyright (c} 1996-2018 Best Case, LLO - www bestcase com

Proof of Claim

page 3

Best Case Bankruptcy
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 15 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 4of 10

ITEMIZATION OF CLAIM

Judgment entered July 20, 2015: $36,140.07

Pre-petition interest at 4.75%
(1106 days @ $4.703 per diem: $5201.52): $5,201.52

TOTAL: $41,341.59
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 16 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 5 of 10

CFN 20150276349
OR BK 27694 PG 361
RECORDED 07/25/2016 08:15:06

Palm Beach County, Florida
AMT

Sharen R. Bock

CLERK & COMPTROLLER
Pgs 0361-0366; (6P gs}

EE TAR EG A AE
Crh aL Sees Lee

GR BE bY Fiat PR bebe
RECORDED 87/29/2015 13:02:22

Paie Beach County, Florida
Sharon H,

Bock, CLERK & COMPYRELLE
Pos 1461 - 1465; (épys}
IN THE CIRCUIT COURT OF THE 15" JUDICIAL CIRCUIT
IN AND FOR PALM BEACH COUNTY, FLORIDA
RICHARD'S WOODWORK, INC., a/k/a CASE NO: 2015CA004303 AB
RFW CABINETRY. AND MILLWORK,
a Florida Profit Corporation,
Plaintiff, dhe
1 at —_
oR Ty
v, ae ot hee
oe ee
as CC “
Ope OM C
NEW HAVEN CONTRACTING SOUTH, INC., Be
a Florida corporation, !60 ROYAL PALM, LLC, a oo ~ aa)
Florida limited liability company; NICKS CORAL 4a 2 cD
SPRINGS, LLC d/b/a Nick’s New Haven Stvle Pizzeria Cae! -
and Bar; and NICHOLAS LAUDANO, individually, DD
ple
Defendants.
/

 

FINAL JUDGMENT ON DEFAULT FOR PLAINTIFF

 

THiS CAUSE having come on to be heard before the Court, on July 16, 2015, on

Plaintiff's Motion for Entry of Final Judgment Upon Default and Costs (“Motion”) against

Defendants, New Haven Contracting South, Inc. and 160 Royal Palm, LLC, and nobody appearing

on behalf of either Defendani and the Court being fully advised in the premises, it is hereby:

ORDERED AND ADJUDGED the Plaintiff, RICHARD’S WOODWORD, INC. a/k/a

RFW CABINETRY AND MILLWORK (“RFW”), whose address is 1301 53rd Street Suite #2
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 17 of 25
Case 18-19441-EPK Ciaim 86-1 Filed 10/29/18 Page 6 of 10

 

 

CFN 20150276349
BOOK 27694 PAGE 362
Z2OF 6

Mangonia Park 33407, does recover from Defendants, NEW HAVEN CONTRACTING SOUTH,
INC. (“New Haven’), whose address is 638 Shore Drive, Boynton Beach, Suite 110, FL 33435, and
160 ROYAL PALM LLC (“LLC”), whose address is 160 Royal Palm Way, Palm Beach, FL 33480,
joint and severally, the sum of $36,140.07, representing the total amount owed to Plaintiff for its
services, including pre-judgment interest on that amount at the Florida statutory rate of 4.75% from
the date the payment was due to the date of the Court's Order, and costs, which sum shall bear
interest at the rate of 4.75% until paid, for which let execution issue. A hearing was held on
Plaintiff's Motion on July 16, 2615 and no one appeared on behalf of either New Haven, or LLC, at
the hearing to object, or otherwise contest, Plaintiff's Motion.

IT IS FURTHER ORDERED AND ADJUDGED that the defendants shall complete Form
1.977 (Fact Information Sheet - Corporation, attached hereto), and return it to the Plaintiffs
atiomey, or to the Plaintiff ifthe Plaintiff is not represented by an atiorney, within 45 days from the
date of this Fina! Judgment, unless the Vinal Judgment is satisfied, or a motion for new trial, or
notice of appeal is Aled.

Jurisdiction of this case is retained to enter further orders that are proper to compel the
Detendants te complete Form 1.977 and return it to the Plaintiffs attorney, or the Plaintiff if the
Plaintiff is not represented by an attomey,

DONE AND ORDERED at West Palm Beach, Palm Beach County, Florida, this

Lb ‘iow of gly — 2015.
4
a. is We
za Honorable’ Thomas Barkaill, Hi

Cireuti @ourt Judge

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 18 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page / of 10

CFN 20150276345
BOOK 27694 PAGE 363
3 OF 6

Copies furnished parties:

Jeffrey C, Pepin, Esq. (Attorney for Plaintiff, 3418 Poinsettta Avenue, West Palm Beach, FL
33407.

160 Roya! Patm, LLC c/o Leslie R. Evans, Esq., Registered Agent, 214 Brazilian Avenue, Ste.
#200, Palm Beach, FL 33480.
New Haven Contracting South, Ene. c/o Alan I. Armour, HW, Esq., Registered Agent, 1645 Palm

Beach Lukes Blvd,, Ste. 1200, West Palm Beach, FL 33401.
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 19 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 8 of 10

CFN 20150276349
BOOK 27694 PAGE 364
40OF 6

FACT INFORMATION SHEET 1.977 — Gorporation

Name of Entity:
Name and Title of person filling out this form:
Telephone Number:

Place of Business:

Mailing address (if different):
Address of Business Entity:

 

 

 

 

 

 

Type of Entity: (Check One} Corporation Parnership Limited
Partnership Sole Proprietorshio Limited Liability Corporation (LL)
Professional Association (PA) Other: (Please Explain)

Does Business Entity own/nave interest in any other business entity? If so please
explain,
Gross/Taxabie income repened for Federal Incomé Tax purposes last three years:

 

 

3. {$ $ ‘S $ /$
Taxpayer Identification Number:
Is this entily an S corporation for federal income tax purposes? Yes No

 

List Partners (General or Limited and Designate Percentage of Ownership):

 

 

Average No. of Employees/Month:
Name of each shareholder, member, of partner owning 5% or more of the entily's
commen stock, preferred stock, or other equity interast:

 

 

 

 

Name ollicers, directors, members, of pariners:

 

 

Checking Account at: Account No:
Savings Account at: Account No:

Does the Business Entity own any vehicles:

Years/Makes/Models: Coler:
Vehicie 1.0, Nos.:

Tag Nos.
Milage
Namesor litle:
Praesent Values Loan owed lo:
Balance on Loan:$ _____ Monthly Payment:$
Loans Ouistanding:
Does the Business Entity own any real property: YES NO
lf Yes: ricuse slate the 4dcress(es):

 

 

 

 

 

 

 

 

 

Please check if the business entity owns the following:

Boat ___, Camper
_. _. Stacks/Bands _____ Other Real Frraparty
_ Other Personal Property _._.... INangible Property

Please attach copies of the following:

i Stat and federal income tay returns for {he past 3 years.
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 20 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 9 of 10

CFN 20150276349
BOOK 27694 PAGE 365
2 OF 6

2 Allbank, savings and loan, and other account books and statements for accounts
in institutions in which the entity had any legal or equitabie interest for the past 3 years.

cl All canceled checks for the 12 months immediately preceding the service date o!
this Fact Information Sheet far accounts in which the entity held any legal or equitable
ilerest.

a All dced, leases, mortgages, or other written instrumenis evidencing any interest
or ownership of real property at any time within the 12 months immediately preceding
the daie this lawsuil was fied.

5 Bills of sale or other written evidence of ihe gift, sale, purchase, or other transfer
of eny Gursonai or real propery to or from the entity within the 12 months immediately
preceding the date this lawsuit was filed. Any transfer of property within the last year
other lian ordinary cours3 of business transactions.

6. Metor vehicle or vesse| documents, including titles and registrations relating to
any motor vehices owned by the defendant alone or with others.

7. Financial statements as to the entity's assets, liabilities and owner's equity
prepared within the 12 months immediately preceding the service date of this Fact
Informatinn Sheet.

8, “cpics of anicios, by-laws, partnership agreement, operating agreement, and
any olher coverning documents, and minutes of al! meetings of the entity's
sharehoiders, board of directors, or members held within 2 years of the service date of
this Fac: Information Skeet.

2, inesoluvons of colity’s members, pactners, shareholders, or board of directors
within 2 years of the service date of this Fact Information Sheet.

19. 0.4 of schedule of all inventory and equipment.

UNDER FENALTY OF PERJURY, | SWEAR OR AFFIRM THAT THE FOREGOING
ANOW.R AGE TRUE AND COMPLETE.

 

Judgment Debtor's Designated
Representative/Title

STA OF
COUNTY OF |

fhe foregoing instrument was acknowledge before me on this cay of
20 by _ , a8 the defendant's duly

aulhoii.uc representative, who is personally known to me or has produced
___ as identiftcatien and who dici/did not take an oath.

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 21 of 25
Case 18-19441-EPK Claim 86-1 Filed 10/29/18 Page 10 of 10

CPN 20150276348
BOOK 27694 PAGE 356

 

G OF 5
WITNESS my hand and officialseal or 2
hay commission axpires
_ (Print)
Natary Public
(SEAL)

THE JUBGMENT BEBTO® SHALL FILE WITH THE CLERK OR THE COURTA
NOVICE CF COMPLIANCE AFTER THE ORIGINAL FACT INFORMATIONSHEET,
TOSETHER WITH ALL ATTACHMENTS, HAS BEN DELIVERED TO THE JUDGMENT
CREDITOR’S ATTORNEY, OR TO THE JUDGMENT CREDITOR IF THE JUDGMENT
CRECITOR IS NOT REPRESENTED BY AN ATTORNEY.

Fa=Faclinfo Shea! Busi Entity $.977

i hereby certify that the foregoing fs a true copy
of the record in my office this day, Jul 29, 2015.
Sharan R. Bock , Clerk Circuit Court, Palm Beach County, Florida
BY week, iy n/t om & rw Deputy Clerk
fy

id

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 22 of 25

EXHIBIT B

NOTICE OF TRANSFER
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 23 of 25

Seller’s Wire Instructions:

SWIFT CODE:
ABA:

BANK NAME:
CITY:

A:

ENTITY NAME:

SCHEDULE 1

WIRE INSTRUCTIONS

10

2k
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 24 of 25

SCHEDULE 2
NOTICE ADDRESSES
Seller’s Notice Address:
Richard’s Woodwork, Inc.
1301 53"? Street
Suite #2

West Palm Beach, FL 33407

Purchaser's Notice Address:

jfeldman@pbvalaw.com

1!

 

 

 
Case 19-25436-EPK Doc1 Filed 11/15/19 Page 25 of 25
